          Case 1:16-cv-00119-JAR Document 39              Filed 05/07/19    Page 1 of 2



                                         Slip Op. 19-54

                 UNITED STATES COURT OF INTERNATIONAL TRADE

  DIAMOND SAWBLADES
  MANUFACTURERS’ COALTION, et al.,

                         Plaintiffs,

  BOSUN TOOLS, CO., LTD., et al.

                         Consolidated Plaintiffs,

  CHENGDU HIUFENG DIAMOND TOOLS
  CO., LTD., et al.                                     Before: Jane A. Restani, Judge
                    Consolidated Plaintiffs,
                v.
                                                        Consol. Court No. 16-00124
  UNITED STATES,

                         Defendant,

  WEIHAI XIANGGUANG MECHANICAL
  INDUSTRIAL CO., LTD., et al.,

                         Defendant-Intervenors.


                                          JUDGMENT

         The United States Department of Commerce has selected one of the methodologies

suggested by the Court in its opinion ordering remand. No party alleges that the Court’s

directions were not followed nor are there any objections to the new calculation adjustments

made. Therefore, this case having been duly submitted for decision; and the court, after due

deliberation, having rendered a decision herein; now, in conformity with said decision it is

hereby

         ORDERED, ADJUDGED, and DECREED that the Final Results of Second Remand

Redetermination Pursuant to Court Remand, Ct. No. 16-00124, Doc. No. 96, by the United


                                                1
       Case 1:16-cv-00119-JAR Document 39      Filed 05/07/19   Page 2 of 2



States Department of Commerce are SUSTAINED.

                                                 __/s/Jane A. Restani_____
                                                 Jane A. Restani, Judge

Dated: May 7, 2019
       New York, New York




                                        2
